Affirmed and Memorandum Opinion filed March 26, 2013.




                                     In The

                     Fourteenth Court of Appeals

                              NO. 14-11-00684-CR

             CHRISTOPHER ANTHONY SANCHEZ, Appellant

                                       V.
                       THE STATE OF TEXAS, Appellee

                     On Appeal from the 405th District Court
                            Galveston County, Texas
                        Trial Court Cause No. 10CR1078

                MEMORANDUM                     OPINION


      In a single issue, appellant Christopher Anthony Sanchez complains that the
evidence is not legally sufficient to support his conviction for felony evading
arrest. We affirm.
                                          Background
      Appellant led three officers on a low speed1 chase sixteen to seventeen
blocks (between a mile and a half and two miles) until he reached his house.
Officer Jonathan Davidson was on patrol traveling west on Bayshore Drive near
the intersection of 27th Street in San Leon, Texas around 2:00 a.m. on April 10,
2010 when he witnessed appellant, who was driving east on Bayshore Drive,
swerve onto the shoulder, into the opposing traffic lane, and back into his lane.
Davidson testified that he immediately turned around, turned his lights on, and
pursued appellant, intending to perform a traffic stop for appellant‘s failure to
maintain a single marked lane. By the time Davidson turned around, there was no
other traffic on the road. After about a block of following appellant, Davidson
turned on his siren. Because appellant did not stop, Davidson swept his spotlight
once or twice across the back of appellant‘s vehicle to get appellant‘s attention.
      Officer Jay Young heard on the radio dispatch that Davidson was pursuing a
driver who refused to stop. He turned west onto Bayshore Drive and pulled onto
the side of the road near the intersection of 20th Street where he was facing
appellant and Davidson as they drove past.                  Young shone his spotlight on
appellant‘s vehicle as it drove by. Young also observed that Davidson‘s lights,
siren, and spotlight were on. With his window down, Young could hear the siren
between three-quarters and a mile away. After appellant and Davidson drove past,
Young made a U-turn and joined the pursuit behind Davidson. Officer Donna
Bouse heard the radio dispatch at the same time as Young and turned east onto
Bayshore Drive.         She parked on the side of the road facing east near the
intersection of 10th Street and pulled in behind Young as appellant turned right
onto 10th Street.       Bouse testified she turned on her lights but not her siren.

      1
          Appellant was traveling within the speed limit.

                                                 2
Appellant drove to his house on 10th Street. Davidson ordered appellant to exit his
vehicle. Appellant did not comply, and Davidson, with his gun drawn, opened
appellant‘s car door, at which point appellant asked, ―What did I do?‖ Appellant
was arrested. After a jury found him guilty of felony evading arrest with a vehicle
and with a prior conviction,2 the trial court sentenced him to 12 years‘
confinement.
                                        Discussion
       In his sole issue, appellant complains the evidence as to his intent to evade
arrest is legally insufficient because (1) the evidence of his intent is circumstantial;
(2) the evidence is contradictory regarding whether the officers used their
emergency lights; (3) based on when the officers activated their lights, appellant
could not have known officers were attempting to detain or arrest him; and
(4) appellant drove ―safely and normally‖ while he was being pursued to his home.
       When reviewing sufficiency of the evidence, we view all of the evidence in
the light most favorable to the verdict and determine, based on that evidence and
any reasonable inferences therefrom, whether any rational factfinder could have
found the elements of the offense beyond a reasonable doubt. Gear v. State, 340
S.W.3d 743, 746 (Tex. Crim. App. 2011) (citing Jackson v. Virginia, 443 U.S. 307,
318–19 (1979)); see also Nava v. State, 379 S.W.3d 396, 403 (Tex. App.—
Houston [14th Dist.] 2012, pet. granted). We do not sit as thirteenth juror and may
not substitute our judgment for that of the factfinder by reevaluating the weight and
credibility of the evidence. Isassi v. State, 330 S.W.3d 633, 638 (Tex. Crim. App.
2010); Nava, 379 S.W.3d at 403. Rather, we defer to the responsibility of the
factfinder to fairly resolve conflicts in testimony, weigh the evidence, and draw

       2
         See Tex. Penal Code § 38.04(a)-(b) (making offense of evading arrest a third-degree
felony if the actor uses a vehicle while evading arrest and previously had been convicted of
evading arrest). Appellant was previously convicted of evading arrest, among other offenses.

                                             3
reasonable inferences from basic facts to ultimate facts. Isassi, 330 S.W.3d at 638;
Nava, 379 S.W.3d at 403. This standard applies equally to both circumstantial and
direct evidence.3 Isassi, 330 S.W.3d at 638; Nava, 379 S.W.3d at 403. Each fact
need not point directly and independently to the appellant‘s guilt, as long as the
cumulative effect of all incriminating facts is sufficient to support the conviction.
Hooper v. State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007); Nava, 379 S.W.3d at
403.
       A person who has been previously convicted for evading arrest or detention
commits third-degree felony evading arrest or detention if, while using a vehicle,
―he intentionally flees from a person he knows is a peace officer . . . attempting
lawfully to arrest or detain him.‖ Tex Penal Code § 38.04(a)-(b). ―A person acts
intentionally, or with intent, with respect to the nature of his conduct or to a result
of his conduct when it is his conscious objective or desire to engage in the conduct
or cause the result.‖ Id. § 6.03. A person commits a crime under Section 38.04
only if he knows a police officer is attempting to arrest or detain him but
nevertheless refuses to yield to a police show of authority. Redwine v. State, 305
S.W.3d 360, 362 (Tex. App.—Houston [14th Dist.] 2010, pet ref‘d). ―‗[F]leeing‘
is anything less than prompt compliance with an officer‘s direction to stop.‖
Horne v. State, 228 S.W.3d 442, 446 (Tex. App.—Texarkana 2007, no pet.).
Intent may be inferred from conduct. Hernandez v. State, 819 S.W.2d 806, 810
(Tex. Crim. App. 1991), overruled on other grounds by Fuller v. State, 829 S.W.2d
191 (Tex. Crim. App. 1992); see also Muhammed v. State, 331 S.W.3d 187, 193
(Tex. App.—Houston [14th Dist.] 2011, pet. ref‘d).



       3
         Thus, appellant‘s argument that the evidence of intent is legally insufficient because it is
circumstantial is without merit. Circumstantial evidence alone can establish guilt. Hooper v.
State, 214 S.W.3d 9, 13 (Tex. Crim. App. 2007).

                                                 4
       Evidence that officers used emergency lights.              Appellant argues the
evidence regarding the officers‘ use of emergency lights is contradictory, creating
reasonable doubt as to appellant‘s knowledge that officers were pursuing him.
Davidson testified he did not see any other officers until he saw Bouse near 10th
Street, despite the fact that Young testified he turned on his lights around 20th
Street and followed Davidson and appellant for ten blocks before Bouse joined the
pursuit. Davidson testified, however, that he did not notice Young following him
because he was focused on apprehending appellant. Moreover, before Young
joined the pursuit, Davidson and appellant were in the only vehicles on the road, so
the jury reasonably could have inferred that appellant would have noticed
Davidson pursuing him.
       Appellant also argues that Bouse‘s video equipment should have recorded
the pursuit if she had her emergency lights on because she testified that her video
equipment automatically begins recording when she activates her emergency
lights.4   However, Bouse testified that her video equipment did not capture
anything, even though she had activated her emergency lights. Although this
testimony would support an inference that Bouse‘s emergency lights were not on,
it does not conclusively establish that appellant did not see the officers pursuing
him. Davidson and Young both testified they had activated their emergency lights
and sirens and used their spotlights to get appellant‘s attention. It was the jury‘s
role to resolve any conflicts in Bouse‘s testimony and weigh all the evidence. See
Isassi, 330 S.W.3d at 638; see also Nava, 379 S.W.3d at 403. We conclude the
jury reasonably could have inferred that appellant saw the officers pursuing him.




       4
           Davidson and Young testified that their video equipment did not work, but Bouse
testified hers did.

                                            5
      Evidence that appellant knew officers sought to detain or arrest him.
Appellant contends even if he saw Young‘s and Bouse‘s lights, he would not have
believed they sought to arrest or detain him because Young and Bouse were on the
side of the road when they turned on their lights and ―there was nothing to indicate
that they were trying to stop [appellant] rather than responding to some other
emergency.‖    Appellant cites Griego v. State, 345 S.W.3d 742 (Tex. App.—
Amarillo 2011, no pet.), and Redwine v. State, 305 S.W.3d 360 (Tex. App.—
Houston [14th Dist.] 2010, pet. ref‘d), in support of his argument. The facts
presented in each of these cases are distinguishable from the facts of this case.
      In Griego, two officers were en route to a house with their lights and sirens
activated in response to a report of illegal activity when the officers met the
defendant traveling the opposite direction in a vehicle matching the suspect‘s car.
345 S.W.3d at 746. The officers and appellant met at a bend in the road, and the
officers turned around after the bend. Id. The officers were not sure whether
appellant saw them turn around. Id. at 747. After the officers turned around,
appellant‘s vehicle was some distance ahead of them, and appellant had turned
onto another road. Id. By the time the officers caught up with the defendant, he
was signaling another turn. Id. The officers had followed the defendant only one-
half to one block, approximately 17 seconds, by the time the defendant pulled into
a residential driveway. Id. at 747-48. As the officers pulled up to the residence,
the defendant got out of the car, with a beer in hand, and walked toward the
residence, at which time the officers ordered him to stop. Id. at 747. When the
defendant did not comply, an officer used a taser on him. Id.
      The Griego court concluded that the evidence was not sufficient to show the
defendant knew, before getting out of his car, that the officers were attempting to
arrest or detain him because the defendant met the officers traveling in the opposite
direction with their lights and sirens activated and the video of the pursuit showed
                                          6
that, of the 17 seconds that officers followed the defendant, the officers would have
been visible in the defendant‘s rearview mirror for only eight seconds. Id. at
752-53. However, the court concluded that appellant knew or should have known
that officers were trying to detain or arrest him after the officers ordered him to
stop. Id. at 755. Thus, the evidence was not sufficient to show the defendant
committed the felony offense of evading arrest or detention using a vehicle and
having been previously convicted for evading arrest or detention, but was
sufficient to support the conclusion that the defendant committed the misdemeanor
offense of evading arrest or detention. Id. at 754-55.
      In Redwine, the defendant was driving on a rural road when he encountered
a patrol car driving in the opposite direction. 305 S.W.3d at 361. The officers in
the patrol car decided to turn around and pursue the defendant for driving too near
the center of the road, but the officers never activated their emergency lights and
siren. Id. The officers followed the defendant‘s vehicle onto a dirt driveway
where they found the vehicle unoccupied. Id. at 362. They exited the patrol car
and shouted, ―Sheriff!‖ Id. The defendant eventually returned on foot to his
vehicle where he was arrested. Id. The defendant was convicted of evading arrest
using a vehicle, and the court concluded the evidence was legally insufficient to
support the conviction because there was no evidence that appellant evaded arrest
while he was in his vehicle. Id. at 362, 368.
      By contrast, here, Davidson followed appellant between a mile and a half
mile and two miles with his emergency lights and siren activated and also flashed
appellant with his spotlight once or twice before appellant finally stopped. No
other traffic was on the road. Appellant passed Young parked with his vehicle‘s
emergency lights on, and Young flashed appellant with a spotlight before joining
the pursuit. Also, Bouse testified she turned on her vehicle‘s emergency lights and
joined the pursuit. In light of this evidence, we conclude a rational juror could
                                          7
have reasonably concluded appellant believed the officers sought to arrest or detain
him.5
        Evidence of lawful driving. Appellant finally argues evidence of his intent
to evade detention or arrest is legally insufficient because he observed the speed
limit and used his turn signals. While speed, distance, time, and behavior of
driving while being pursued may be factors in considering whether the requisite
intent existed, no particular speed, distance, time, or behavior is required if other
evidence establishes intent. See Horne, 228 S.W.3d at 445-46 (holding slow
driving over a short period of time could constitute evading detention or arrest);
see also Mayfield v. State, 219 S.W.3d 538, 540-41 (Tex. App.—Texarkana 2007,
no pet.) (holding an offense under section 38.04 does not require proof of high-
speed or effectual fleeing, just intentional fleeing).                  Delayed compliance
legitimately can be found to be an attempt to evade arrest or detention. Horne, 228
S.W.3d at 446; see also Mayfield, 219 S.W.3d at 541 (―[F]leeing slowly is still
fleeing.‖).
        Simply because appellant drove the speed limit of 50 miles per hour and
used turn signals after Davidson began pursuing him does not establish that a
reasonable factfinder could not find beyond a reasonable doubt that appellant
possessed the requisite intent to evade arrest or detention. Davidson testified
appellant refused to stop. Young testified,
        I have been in numerous pursuits where the suspect vehicle [that] was
        being pursued would actually drive even the speed limit, stop at stop
        signs, stop at yield signs but then continue on with the pursuit going
        on. Just because it wasn‘t going a hundred miles an hour, does not
        mean that he was not being pursued.

        5
          Appellant also argues that asking ―What did I do?‖ after the officers ordered him out of
the vehicle was consistent with his lack of knowledge of the officers‘ intent to arrest him.
However, Davidson testified he interpreted the question ―[a]s a question to buy time for getting
out of the vehicle.‖ The jury reasonably could have made either inference from this evidence.

                                                8
Moreover, the State presented ample evidence from which the jury reasonably
could infer that appellant knew the officers were pursuing him. For these reasons,
we hold a rational factfinder could have found appellant intended to flee from a
person appellant knew was a peace officer attempting to lawfully arrest or detain
him.
         We overrule appellant‘s sole issue. We affirm the judgment of the trial
court.



                                /s/          Martha Hill Jamison
                                             Justice



Panel consists of Justices Frost, Christopher, and Jamison.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                         9